Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1, 9-12 and 17 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”
Regarding to 101 compliance, Claims 1, 9-12 and 17 are compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The Examiner’s  analysis was presented  in Office action dated on  1/7/2021.
Regarding to prior art, the closest prior art of record is 20140222612 (Knudson) in view of  US Pg. Pub. No. 20160292780 (Ren), but the references fail to teach at least:
digitally matching, by the one or more processors to within a specified second tolerance, the product recommender in the digitized scan of the product recommender to the product recommender in a digitized reference scan of the product recommender, wherein a same product recommender is in both the digitized reference photograph and the digitized reference scan, wherein the digitized scan comprises the product recommender's face and the  plurality of items being worn by the product recommender wherein said digitally matching the product recommender 
“[0004] In one particular embodiment, shopper Alice [Examiner interprets as the recommender] comes across a favorite cookie mix in the supermarket. Her friends raved about the cookies at a recent neighborhood get-together, and she wants to share the secret. … and an associated smartphone app gives her the option of "Liking" the product on Facebook”, paragraph 4. 
Ren discloses “[0011] In implementations, the interactive communication method may further include replacing the product image in the matched image according to an operation of replacing the product image in the matched image performed by the user”, paragraph 11. See also “an image of a model dressed-in/wearing a product [Examiner interprets as interacting with a product], is generally placed in product information for users to browse online….”, paragraph 4.
“[0054] In the present embodiment, a matching is performed for the product image and the user image. The first apparatus 114 obtains a degree of matching after these two images are matched according to a preset matching degree rule, and no limitation is imposed on the matching degree rule. For example, the degree of matching may be a degree of matching between the product image and the user image in terms of size, color, style, etc…In implementations, the degree of matching may be set up in advance in a client terminal of a user, and the client terminal may directly compare the degree of matching with a preset matching degree parameter according to specific condition(s) of the matched image, to further calculate a value of the degree of matching. … … 
“…criterion may include: the user client terminal comparing the degree of matching with a preset matching degree threshold after obtaining the degree of matching between the product image and the user image, …on a display interface of the client terminal to ask the user whether to allow a connection to be established with the product provider if the degree of matching is greater than the preset degree of matching threshold. …”, paragraph 56.

Further, Applicant's arguments filed on 3/8/2021 (in particular pages 10-16) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1, 9-12 and 17 are allowable over the prior art of record.

Moreover, the missing claimed elements from the combination Knudson and Ren are not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US PB. No. 20150012362 (Coon). This publication discloses a computer-implemented method for recommending products based on crowdsourcing and detecting user characteristics. A characteristic of a first user is detected from an image of the first user. A plurality of products are ranked based on crowdsourced data received for a plurality of images depicting the first user in relation to the plurality of products. One or more relatively higher ranked products from the ranking of the plurality of products are associated with the detected characteristic of the first user.
“User profile based product recommendation on android platform”. IEEE. 2014.
this paper presents an Android-based application called the User Profile Based Product Recommender. Basically, this application provides recommendations to its user based on the user's profile, e.g. gender, religion and medical condition. According the recommendations being generated, the application will be able to match suitable products to the user. Additionally, the application provides an easy means in identifying the products, i.e. by scanning the product's barcode. By having such a simple-to-use application, this application will be a helpful tool in facilitating the users to be wiser in choosing the right products. Android platform is chosen as the hosting platform due to its nature, which is very close and personal to the user.
MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/13/2021